People v Thompson-Goggins (2018 NY Slip Op 03776)





People v Thompson-goggins


2018 NY Slip Op 03776


Decided on May 24, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 24, 2018

108400

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vMAZAI THOMPSON-GOGGINS, Appellant.

Calendar Date: April 3, 2018

Before: Garry, P.J., McCarthy, Egan Jr., Lynch and Clark, JJ.


Dominic J. Cornelius, Public Defender, Hudson (Jessica Howser of counsel), for appellant, and appellant pro se.
Paul Czajka, District Attorney, Hudson (James A. Carlucci of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Columbia County (Koweek, J.), rendered March 22, 2016, (1) convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the third degree, and (2) which revoked defendant's probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to criminal possession of stolen property in the third degree and waived his right to appeal. He also admitted to violating the terms and conditions of his previously-imposed probation in connection with a prior conviction, and County Court revoked his probation. Defendant was sentenced to one year in jail on the criminal possession of stolen property conviction and resentenced in connection with the revocation of probation to a concurrent jail term of one year.
Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel's brief and defendant's pro se submission, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633, 635-636 [2001]).
Garry, P.J., McCarthy, Egan Jr., Lynch and Clark, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.